Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, “to compel the equal protection guarantees of the Constitution” in relation to allegedly discriminatory acts arising from a medical malpractice lawsuit, and application to prosecute the proceeding as a poor person.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto, it is
Ordered that the application to prosecute the proceeding as a poor person is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. Copertino, J. P., Sullivan, Friedmann and Luciano, JJ., concur.